  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


THOMAS BOWMAN,                           )
                                         )
   Petitioner,                           )
                                         )           CIVIL ACTION NO.
   v.                                    )             2:19cv581-MHT
                                         )                  (WO)
UNITED STATES OF AMERICA,                )
                                         )
   Respondent.                           )

                            OPINION AND ORDER

       This    lawsuit       is     before         the        court      on    the

recommendation of the United States Magistrate Judge

that    the    case   be    transferred           to    the    United     States

District      Court   for    the    Northern           District     of   Georgia

pursuant to 28 U.S.C. § 1631.                 Also before the court is

plaintiff’s      motion      to    reconsider          the    recommendation,

which    the    court      construes         as   an     objection       to   the

recommendation.            After    an       independent        and      de   novo

review    of   the    record,      the       court     concludes       that    the

objection      should       be    overruled          and      the     magistrate

judge’s recommendation adopted.

                                  ***
    Accordingly, it is ORDERED as follows:

    (1) The objection (doc. no. 6) is overruled.

    (2) The magistrate judge's recommendation (doc. no.

5) is adopted.

    (3) This case is transferred to the United States

District Court for the Northern District of Georgia.

    The   clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 14th day of November, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
